Case 17-80037-jw      Doc 156     Filed 07/03/19 Entered 07/03/19 15:52:33           Desc Main
                                 Document      Page 1 of 13



                        UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF SOUTH CAROLINA



Case Number: 13-04227-JW

Adversary Complaint Number: 17-80037-JW


                   SETTLEMENT AND CONFIDENTIALITY ORDER

The relief set forth on the following pages, for a total of 10 pages (plus attachments) including
this page, is hereby ORDERED.




 FILED BY THE COURT
     07/03/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



   Entered: 07/03/2019
                                               1
Case 17-80037-jw         Doc 156        Filed 07/03/19 Entered 07/03/19 15:52:33         Desc Main
                                       Document      Page 2 of 13



                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA

 In Re:                                          )       CASE NO. 13-04227-JW
                                                 )
 Frank Scott Dabney and Kathryn Harrelle         )       CHAPTER 13
 Dabney                                          )
                                                 )       Adversary Complaint No.: 17-80037-JW
                          Debtors.               )
                                                 )
 Frank Scott Dabney and Kathryn Harrelle         )
 Dabney,                                         )
                                                 )
                          Plaintiff,             )
                                                 )
                   vs.                           )
                                                 )
 Bank of America, N.A.; Specialized Loan         )
 Servicing, LLC; Shellpoint Mortgage             )
 Servicing; and The Bank of New York             )
 Mellon,                                         )
                                                 )
                          Defendant.             )
                                                 )

        CONSENT SETTLEMENT AND CONFIDENTIALITY ORDER
RESOLVING PLAINTIFFS’ MOTION TO COMPEL DISCOVERY RESPONSES AS TO
           DEFENDANT SPECIALIZED LOAN SERVICING, LLC

          Before the Court is Plaintiffs Frank Scott Dabney and Kathryn Harrelle Dabney

(“Plaintiffs”) Motion to Compel Discovery Responses as to Defendant Specialized Loan

Servicing, LLC (“SLS”). The Court having reviewed the Motion and being advised that counsel

for the parties has resolved this matter between themselves and is in agreement, it is the ___th day

of July, 2019 ORDERED:

          1.      On or before July 12, 2019, SLS shall supplement its responses to Plaintiffs’ first

set of requests for admission to confirm whether SLS ever physically possessed the Note at issue

in this matter.




                                                     2
Case 17-80037-jw        Doc 156      Filed 07/03/19 Entered 07/03/19 15:52:33               Desc Main
                                    Document      Page 3 of 13



       2.      On or before July 12, 2019, SLS shall produce to Plaintiffs the following

documents: (i) a limited power of attorney between SLS and Defendant The Bank of New York

Mellon; (ii) a subservicing agreement with Defendant Bank of America, N.A.; and (iii) unredacted

version of SLS’s servicing notes previously produced at SLS_001087 – SLS_001132. SLS shall

only be required to produce these documents if they exist and are within SLS’s possession and

control. If no such document(s) exist, SLS shall provide written confirmation to Plaintiffs on or

before July 12, 2019.

       3.      Whereas the parties have stipulated and agreed that any documents produced by

SLS, pursuant to Paragraph 2(i) or 2(ii) above, are and should be treated as confidential, it is further

ORDERED:

       a.      Scope. All documents produced in the course of discovery, all responses to

       discovery requests and any other materials which may be subject to discovery pursuant to

       Paragraph 2 of this Order (hereinafter collectively “Documents”) shall be subject to the

       following concerning confidential information.

       b.      Form and Timing of Designation. Confidential Documents shall be so designated

       by placing or affixing the word “CONFIDENTIAL” on the Document in a manner which

       will not interfere with the legibility of the Document and which will permit complete

       removal     of   the   Confidential    designation.      Documents      shall   be   designated

       CONFIDENTIAL prior to, or contemporaneously with, the production or disclosure of the

       documents.       Inadvertent or unintentional production of Documents without prior

       designation as CONFIDENTIAL shall not be deemed a waiver, in whole or in part, of the

       right to designate documents as confidential as otherwise allowed by this Order.




                                                   3
Case 17-80037-jw            Doc 156       Filed 07/03/19 Entered 07/03/19 15:52:33                       Desc Main
                                         Document      Page 4 of 13



         c.       Documents Which May be Designated Confidential. Any party may designate

         Documents as confidential but only after review of the documents by an attorney1 who has,

         in good faith, determined that the documents contain information protected from disclosure

         by statute, sensitive personal information, trade secrets, or confidential research,

         development, or commercial information.

         d.       Protection of Confidential Material.

                i. General Protections. Documents designated CONFIDENTIAL under this Order

                    shall not be used or disclosed by the parties or counsel for the parties or any other

                    persons identified below (¶ 3.d.ii) for any purposes whatsoever other than

                    preparing for and conducting the litigation in which the documents were disclosed

                    (including any appeal of that litigation).

                ii. Limited Third-Party Disclosures. The parties and counsel for the parties shall

                    not disclose or permit the disclosure of any Documents designated

                    CONFIDENTIAL under the terms of this Order to any other person or entity

                    except as set forth in subparagraphs (1)-(5) below, and then only after the person

                    to whom disclosure is to be made has executed an acknowledgment that he or she

                    has read and understands the terms of this Order and is bound by it. Subject to

                    these requirements, the following categories of persons may be allowed to review

                    Documents which have been designated CONFIDENTIAL pursuant to this

                    Order:




1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be admitted to the Bar of
at least one state but need not be admitted to practice in the District of South Carolina and need not apply for pro hac
vice admission. By signing the certification, counsel submits to the jurisdiction of this court in regard to the
certification.


                                                           4
Case 17-80037-jw          Doc 156        Filed 07/03/19 Entered 07/03/19 15:52:33                    Desc Main
                                        Document      Page 5 of 13



                      (1) counsel and employees of counsel for the parties who have responsibility

                      for the preparation and trial of the lawsuit;

                      (2) parties and employees of a party to this Order but only to the extent counsel

                      shall certify that the specifically named individual party or employee’s

                      assistance is necessary to the conduct of the litigation in which the information

                      is disclosed2;

                      (3) court reporters engaged for depositions and those persons, if any,

                      specifically engaged for the limited purpose of making photocopies of

                      documents;

                      (4) consultants, investigators, or experts (hereinafter referred to collectively as

                      “experts”) employed by the parties or counsel for the parties to assist in the

                      preparation and trial of the lawsuit; and

                      (5) other persons only upon consent of the producing party or upon order of the

                      court and on such conditions as are agreed to or ordered.

              iii. Control of Documents. Counsel for the parties shall take reasonable efforts to

                   prevent unauthorized disclosure of Documents designated as Confidential

                   pursuant to the terms of this Order. Counsel shall maintain a record of those

                   persons, including employees of counsel, who have reviewed or been given

                   access to the documents along with the originals of the forms signed by those

                   persons acknowledging their obligations under this Order.




2
  At or prior to the time such party or employee completes his or her acknowledgment of review of this Order and
agreement to be bound by it (Attachment B hereto), counsel shall complete a certification in the form shown at
Attachment C hereto. Counsel shall retain the certification together with the form signed by the party or employee.


                                                        5
Case 17-80037-jw      Doc 156      Filed 07/03/19 Entered 07/03/19 15:52:33              Desc Main
                                  Document      Page 6 of 13



           iv. Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

                referred to collectively as “copies”), of Documents designated as Confidential

                under this Order or any portion of such a document, shall be immediately affixed

                with the designation “CONFIDENTIAL” if the word does not already appear on

                the copy. All such copies shall be afforded the full protection of this Order.

      e.      Filing of Confidential Materials. In the event a party seeks to file any material

      that is subject to protection under this Order with the Court, that party shall take appropriate

      action to insure that the Documents receive proper protection from public disclosure

      including: (1) filing a redacted document with the consent of the party who designated the

      document as confidential; (2) where appropriate (e.g. in relation to discovery and

      evidentiary motions), submitting the documents solely for in camera review; or (3) where

      the preceding measures are not adequate, seeking permission to file the document under

      seal pursuant to the procedural steps set forth in Local Civil Rule 5.03, DSC, or such other

      rule or procedure as may apply in the relevant jurisdiction.            Absent extraordinary

      circumstances making prior consultation impractical or inappropriate, the party seeking to

      submit the Document to the Court shall first consult with counsel for the party who

      designated the Document as confidential to determine if some measure less restrictive than

      filing the Document under seal may serve to provide adequate protection. This duty exists

      irrespective of the duty to consult on the underlying motion. Nothing in this Order shall

      be construed as a prior directive to the Clerk of Court to allow any Document to be filed

      under seal. The parties understand that Documents may be filed under seal only with the

      permission of the Court after proper motion pursuant to Local Civil Rule 5.03.




                                                 6
Case 17-80037-jw     Doc 156     Filed 07/03/19 Entered 07/03/19 15:52:33              Desc Main
                                Document      Page 7 of 13



      f.     Greater Protection of Specific Documents. No party may withhold information

      from discovery on the ground that it requires protection greater than that afforded by this

      Order unless the party moves for an Order providing such special protection.

      g.     Challenges to Designation as Confidential. Any CONFIDENTIAL designation

      is subject to challenge. The following procedures shall apply to any such challenge:

            i. The burden of proving the necessity of a CONFIDENTIAL designation remains

               with the party asserting confidentiality.

           ii. A party who contends that Documents designated CONFIDENTIAL are not

               entitled to confidential treatment shall give written notice to the party who affixed

               the designation of the specific basis for the challenge.        The party who so

               designated shall have fifteen (15) days from service of the written notice to

               determine if the dispute can be resolved without judicial intervention and, if not,

               to more for an Order confirming the CONFIDENTIAL designation.

           iii. Notwithstanding any challenge to the designation of documents as confidential,

               all material previously designated CONFIDENTIAL shall continue to be treated

               as subject to the full protections of the Order until one of the following occurs:

                 (1) the party who claims that the documents are confidential withdraws such

                 designation in writing;

                 (2) the party who claims that the documents are confidential fails to move

                 timely for an Order designating the documents as confidential as set froth in

                 paragraph 7.b above; or

                 (3) the court rules that the documents should no longer be designated as

                 confidential information.



                                               7
Case 17-80037-jw     Doc 156     Filed 07/03/19 Entered 07/03/19 15:52:33              Desc Main
                                Document      Page 8 of 13



           iv. Challenges to the confidentiality of documents may be made at any time and are

               not waived by the failure to raise the challenge at the time of initial disclosure or

               designation.

      h.     Treatment on Conclusion of Litigation.

            i. Order Remains in Effect. All provisions of this Order restricting the use of

               Documents designated CONFIDENTIAL shall continue to be binding after the

               conclusion of the litigation unless otherwise agreed or ordered.

           ii. Return of CONFIDENTIAL Documents. Within thirty (30) days after the

               conclusion of the litigation, including conclusion of any appeal, all Documents

               treated as confidential under this Order, including copies as defined above (¶

               3.d.iv) shall be returned to the producing party unless: (1) the Document has been

               entered as evidence or filed (unless introduced or filed under seal); (2) the parties

               stipulate to destruction in lieu of return; or (3) as to Documents containing the

               notations, summations, or other mental impressions of the receiving party, that

               party elects destruction. Notwithstanding the above requirements to return or

               destroy Documents, counsel may retain attorney work product including an index

               which refers or relates to information designated CONFIDENTIAL so long as

               that work product does not duplicate verbatim substantial portions of the text of

               confidential Documents. This work product continues to be Confidential under

               the terms of this Order. An attorney may use his or her work product in a

               subsequent litigation provided that its use does not disclose the confidential

               Documents.




                                               8
Case 17-80037-jw      Doc 156      Filed 07/03/19 Entered 07/03/19 15:52:33           Desc Main
                                  Document      Page 9 of 13



       i.     Order Subject to Modification. This Order shall be subject to modification on

       motion of any party or any other person who may show an adequate interest in the matter

       to intervene for purposes of addressing the scope and terms of this Order. The Order shall

       not, however, be modified until the parties shall have been given notice and an opportunity

       to be heard on the proposed modification.

       j.     No Judicial Determination. Nothing herein shall be construed or presented as a

       judicial determination that any specific Document or item of information designated as

       CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal Rules

       of Civil Procedure or otherwise until such time as a document-specific ruling shall have

       been made.

       k.     Persons Bound. This Order shall take effect when entered and shall be binding

       upon all counsel in this action and their respective law firms and clients.

IT IS SO ORDERED.




                                                     UNITED STATES BANKRUPTCY JUDGE


July ___, 2019
Charleston, South Carolina




                                                 9
Case 17-80037-jw     Doc 156    Filed 07/03/19 Entered 07/03/19 15:52:33        Desc Main
                               Document      Page 10 of 13



WE SO CONSENT                                 WE SO CONSENT

 NELSON MULLINS RILEY &                       BROWN & VARNADO, LLC
 SCARBOROUGH LLP


 By: /s/ Caroline D. Gimenez                  By: /s/ Robert B. Varnado
       Caroline D. Gimenez                          Robert B. Varnado
       Federal Bar No. 12743                        Federal Bar No. 6478
       Brian M. Barnwell                            103 Church Street
       Federal Bar No. 10624                        Mt. Pleasant, SC 29464
       1320 Main Street / 17th Floor                (843) 737-7300
       Post Office Box 11070 (29211-11070)
       Columbia, SC 29201                          Garrett Law Offices, LLC
       (803) 799-2000                              Jason Scott Luck
                                                   Federal Bar No. 9696
 Attorneys for Defendant Specialized Loan          1075 E. Montague Ave.
 Servicing, LLC                                    North Charleston, SC 29405
                                                   (843) 554-5515


                                              Attorneys for Plaintiffs

 July 2, 2019




                                             10
Case 17-80037-jw         Doc 156     Filed 07/03/19 Entered 07/03/19 15:52:33               Desc Main
                                    Document      Page 11 of 13



                                  ATTACHMENT A
                     CERTIFICATION BY COUNSEL OF DESIGNATION
                         OF INFORMATION AS CONFIDENTIAL

                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA

 In Re:                                          )        CASE NO. 16-02805-JW
                                                 )
 Janice Allen                                    )        CHAPTER 13
                                                 )
                         Debtors.                )        Certification by Counsel of Designation of
                                                 )                Information as Confidential
                                                 )

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated                    .

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

          Check and complete one of the two options below.

          ❑      I am a member of the Bar of the United States District Court for the District of
                 South Carolina. My District Court Bar number is                 .

          ❑      I am not a member of the Bar of the United States District Court for the District of
                 South Carolina but am admitted to the bar of one or more states. The state in which
                 I conduct the majority of my practice is                        where     my      Bar
                 number is              . I understand that by completing this certification I am
                 submitting to the jurisdiction of the United States District Court for the District of
                 South Carolina as to any matter relating to this certification.

Date:
                                                                 Signature of Counsel


                                                                 Printed Name of Counsel




                                                     11
Case 17-80037-jw        Doc 156      Filed 07/03/19 Entered 07/03/19 15:52:33           Desc Main
                                    Document      Page 12 of 13



                                        ATTACHMENT B

                        ACKNOWLEDGMENT OF UNDERSTANDING
                                     AND
                             AGREEMENT TO BE BOUND

                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

 In Re:                                        )        CASE NO. 16-02805-JW
                                               )
 Janice Allen                                  )        CHAPTER 13
                                               )
                         Debtors.              )        Acknowledgement of Understanding and
                                               )              Agreement to be Bound
                                               )

       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated ____________, in the above captioned action, understands the terms thereof, and agrees to
be bound by such terms. The undersigned submits to the jurisdiction of the United States
Bankruptcy Court for the District of South Carolina in matters relating to the Confidentiality Order
and understands that the terms of said Order obligate him/her to use discovery materials designated
CONFIDENTIAL solely for the purposes of the above-captioned action, and not to disclose any
such confidential information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

                Name:                  _______________
                Job Title:             _______________
                Employer:              _______________
                Business Address:      _______________


Date: ___________________                                     _________________
                                                              Signature




                                                   12
Case 17-80037-jw        Doc 156      Filed 07/03/19 Entered 07/03/19 15:52:33            Desc Main
                                    Document      Page 13 of 13



                                        ATTACHMENT C

                         CERTIFICATION OF COUNSEL OF NEED
                         FOR ASSISTANCE OF PARTY/EMPLOYEE

                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA

 In Re:                                        )        CASE NO. 16-02805-JW
                                               )
 Janice Allen                                  )        CHAPTER 13
                                               )
                         Debtors.              )          Certification of Counsel of Need for
                                               )            Assistance of Party/Employee
                                               )

       Pursuant to the Confidentiality Order entered in this action, most particularly the provisions
of Paragraph 4.b.2., I certify that the assistance of _____________ is reasonably necessary to the
conduct of this litigation and that this assistance requires the disclosure to this individual of
information which has been designated as CONFIDENTIAL.

        I have explained the terms of the Confidentiality Order to the individual named above and
will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to be
Bound” prior to releasing any confidential documents to the named individual and I will release
only such confidential documents as are reasonably necessary to the conduct of the litigation.

          The individual named above is:

          ❑      A named party;

          ❑      An employee of named party _____________. This employee’s job title is
                 ____________ and work address is _____________.


Date: ________________                                         ______________________
                                                               Signature




                                                   13
